DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho-Wen Kuo (Kuo) US 2013/0155609.
As per claim 1 Kuo disclose;
A dual-sided fan tray assembly (Fig. 1-3) comprising: 
a housing (for fan module) comprising a front panel (Fig. 1 at handle), a back panel, (at item 120) and a pair of side walls coupled (for handle 140) to the front panel and the back panel (fig. 1); and 
a handle assembly pivotably connected to the pair of side walls (item 140) such that the handle assembly (140) is at least rotatable (Fig. 2 item “A” pivot) around the housing (of item 130) to at least first and second positions spaced apart from each other (Para 0026-0029 “When the handle 140 is rotated, the fan module 130 is moved relatively to the first wedging portion 110a for entering or exiting the chassis”)
wherein when the handle assembly is rotated to the first position, the dual-sided fan tray assembly is slidably insertable into a chassis of an electronic system with the front panel facing the chassis to install the dual-sided fan tray assembly to the electronic system, and wherein when the handle assembly is rotated to the second position, the dual-sided fan tray assembly is slidably insertable into the chassis of the electronic system with the back panel facing the chassis to install the dual-sided fan tray assembly to the electronic system. (Para 006-0029)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Vibora Sim (Sim) US 6,134,115.

As per claims 2 and 3 Kuo disclose; US 10292284
wherein the handle assembly (140) comprises a pair of levers (144, 146) spaced apart from each other (by item 142), and a grip rod (142) connected to the pair of levers (144 and 146), wherein each lever comprises a first end (fig. 2 at item 142), and a second end (at item 110a), wherein the first end has a pair of symmetrically curved surfaces (to engage with 110a item 140a has two curved surfaces), Kuo disclose a half circular opening located there between separating the pair of symmetrically curved surfaces, and wherein the second end is configured to be coupled to the grip rod (Fig. 1 and 2 grip rod item 142).
And regarding claim 3 further disclose wherein the half circular elongated opening (140a) of each lever (144 and 146) is configured to receive a corresponding protrusion of a pair of protrusions (110a) in the chassis (110) when the dual-sided fan tray assembly is slidably inserted into the chassis, to restrict further movement of the dual-sided fan tray assembly along a longitudinal axis and a lateral axis. (Fig. 2)
But does not teach a curved elongated opening located there between separating the pair of symmetrically curved surfaces, 
However in analogues art of removable fan housing assembly Sim disclose, a curved elongated opening (fig. 6 item 52) located there between separating the pair of symmetrically curved surfaces (surfaces of item 40 and 40), 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Kuo and Sim by incorporating the teaching of Sim, into the system of Kuo to use alternative shape of curved elongated opening. One having ordinary skill in the art would have found it motivated to use shape of Sim to provide smooth operation with reduced binding and abrasion between the mating surfaces of the mounting device.

As per claim 4 combinations of Kuo and Sim teaches; 
wherein the handle assembly is further rotated from one of the first (Pos A) or second positions (Pos B) towards a third position (Pos C) to detachably couple the corresponding protrusion (36) to the curved elongated opening (at item 52) of the lever.

    PNG
    media_image1.png
    399
    559
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Kuo and Sim by incorporating the teaching of Sim, into the system of Kuo to use alternative shape of curved elongated opening. One having ordinary skill in the art would have found it motivated to use shape of Sim to provide smooth operation with reduced binding and abrasion between the mating surfaces of the mounting device.

As per claim 7 Kuo does not teach
the handle assembly is rotated from a third position to one of the first or second positions and retained in one of the first position or the second position, before the dual-sided fan tray assembly is slidably inserted into the chassis of the electronic system.
	However in analogues art Kim teaches handle assembly having three positions as shown and explained above (see claim 4 rejection)
	Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Kuo and Sim by incorporating the teaching of Sim, into the system of Kuo to use alternative shape of curved elongated opening. One having ordinary skill in the art would have found it motivated to use shape of Sim to provide smooth operation with reduced binding and abrasion between the mating surfaces of the mounting device.

Regarding claim 8 
	As per claim 7 Kuo does not teach
wherein the handle assembly is rotated from a third position to one of the first or second positions by the chassis of the electronic system, when the dual-sided fan tray assembly is slidably inserted into the chassis of the electronic system.
However in analogues art Kim teaches handle assembly having three positions as shown and explained above (see claim 4 rejection)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Kuo and Sim by incorporating the teaching of Sim, into the system of Kuo to use alternative shape of curved elongated opening. One having ordinary skill in the art would have found it motivated to use shape of Sim to provide smooth operation with reduced binding and abrasion between the mating surfaces of the mounting device.

Allowable Subject Matter
Claims 5-6, 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11-19 are allowed. As prior arts Kuo and Sim do not teach following subject matter of claim 11.
a first connector and a second connector disposed within the housing
such that the first connector faces the front panel and the second connector
faces the back pane!; and
a handle assembly pivotably connected to the pair of side wans such
that the handle assembly is rotatable around the housing to at least first and
second positions spaced apart from each other, wherein when the handle
assembly is rotated to the first position, the dual-sided fan tray assembly is
slidably insertable into the chassis with the front panel facing the chassis to
install the dual-sided fan tray assembly to the electronic system, and
wherein when the handie assembly is rotated to the second position, the
dual-sided fan tray assembly is slidab!y insertable into the chassis with the
back panel facing the chassis to install the dual-sided fan tray assembly to
the electronic system; and
a circuit board disposed within the chassis, comprising a third connector
facing the dual-sided fan tray assembly, wherein one of the first connector or
second connector is detachably coupled to the third connector when the dual-sided fan tray assembly is slidably inserted into the chassis.
	Claims 12-19 are allowed as they depend on claim 11.

Claim 20 is allowed as related prior arts do not teach following subject matter.
slidably inserting the dual-sided fan tray assembly into a chassis of an
electronic system, with one of a front panel or a back panel of the housing facing
the chassis;
receiving a pair of protrusions in the chassis by a pair of curved elongated
openings of the handle assembly to restrict further movement of the dual-sided fan tray assembly along a longitudinal axis and a lateral axis of the chassis;
detachably coupling the pair of protrusions to the pair of curved elongated
openings by rotating the handle assembly from one of the first or second positions towards a third position: and
detachably coupiing a grip rod of the handle assembly to one of the front
panel or the back panel of the housing to further restrict the movement of the dualsided fan tray assembly along a radial axis of the chassis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364. The examiner can normally be reached Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835